Case 1:20-cv-11104-JGK Document 10 Filed 05/07/21 Page 1 of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

&6 Chambers Street, 37 floor
New York, NY 10007

May 7, 2021
BY ECF
a APPLICATION GRANTED
Honorable John G. Koeltl » 2 $0 ORDERED

United States District Judge aN é MC Lp
United States District Court Rye. tl se

500 Pearl Street 47 John G. Koelil, U.S. DW.
( 7 /

 

New York, New York 10007

Re: Maria Santiago v. Comm’r of Soc. Sec.
20 Civ. 11104 (IGK)

Dear Judge Koeltl:

This office represents the defendant Commissioner of Social Security in the above-
referenced case. Pursuant to the schedule in this case, the administrative record is due on May
10, 2021. We write respectfully to request, with the consent of plaintiff's counsel, that the time
to file the record be extended for 60 days, until July 9, 2021. The reason for this request is the
Social Security Administration needs more time to prepare the record due to telecommuting and
other workplace changes In response to the pandemic. No prior adjournment has been requested
in this matter. We appreciate the Court’s consideration of this request.

Respectfully,

AUDREY STRAUSS
United States Attorney

By: s/_ Susan D. Baird
SUSAN D. BAIRD
Assistant United States Attorney
tel. (212) 637-2713
Susan. Baird@usdoj.gov

 

cc: James M. Baker, Esq.

 
